Exhibit 10.1

 

Evolving Systems, Inc.

Consulting Agreement

 

I, Stephen K. Gartside, Jr., agree to serve as a Consultant to Evolving
Systems, Inc. (Evolving Systems) on the terms described below, which I have
read, and accept:

 

1.                                      Duties.

 

1.1                               General Advice.  As requested, you will
consult with Evolving Systems concerning Evolving Systems’ products, services,
and market opportunities, as well as other matters in your area of expertise.
Your primary point of contact will be Thad Dupper, President and CEO.

 

1.2                               Compliance with Law and Policies.  In
performing the work required under this Agreement, you will comply with all
applicable laws and regulations, and with Evolving Systems’ policies and
procedures.

 

2.                                      Evolving Systems’ Duties.

 

2.1                               Expenses.  Evolving Systems will reimburse you
for any reasonable pre-approved expenses you incur in performing services under
this Agreement, according to Evolving Systems’ corporate policy for its senior
employees. Evolving Systems will reimburse those expenses promptly on receiving
reimbursement requests in a form and supported by such reasonable documentation
as Evolving Systems may request.

 

2.2                               Scheduling.  Evolving Systems will give you as
much advance notice as is reasonably feasible of meetings, and work with you to
schedule other consultations at convenient times.

 

2.3                               Office, Equipment.  You will be responsible
for providing your own office and computer equipment to be used in performing
your consulting services.

 

3.                                      Term & Compensation.

 

3.1                               Term.  This Agreement begins on March 12, 2010
and continues through December 31, 2010, unless terminated earlier as a result
of your death, long term disability that prevents you from performing your
duties or upon thirty (30) days’ advance written notice from you that you no
longer want to continue providing services to the company.

 

3.2                               Compensation. As compensation for your
services under this Agreement, Evolving Systems will pay you a fee of $7,000 for
your services under this Agreement, payable in equal quarterly increments
beginning with the quarter ending June 30, 2010.

 

4.                                      Status of Consultant.  You will be an
independent contractor and not an employee of Evolving Systems.  Except as
specifically set forth in this paragraph, you acknowledge that you have no
rights in or under any health, liability or disability or other insurance
policies maintained by Evolving Systems, nor to any overtime, vacation, holiday,
sick leave, seniority or other benefits.  You further acknowledge that you have
no right to claim unemployment compensation, worker’s compensation or disability
compensation pursuant to this Agreement, or as a result of your relationship
with Evolving Systems.  You

 

--------------------------------------------------------------------------------


 

will be responsible for all self-employment, social security and other taxes,
fines, penalties or other liability to the Internal Revenue Service of the
United States, the Department of Revenue of the State of Colorado, and to any
other entity with taxing jurisdiction.

 

5.                                      Confidentiality.  You acknowledge that
in the course of providing services and advice to Evolving Systems, you may
acquire confidential or proprietary information of Evolving Systems.  You agree
to continue to be bound by the terms and conditions of the Confidentiality
Agreement entered into between you and Evolving Systems.  The Company agrees not
to disclose material non-public information to you under this Agreement.

 

6.                                  Non-Solicitation. You agree that for the
duration of this Agreement you will not directly or indirectly induce or solicit
any of Evolving Systems’ employees to leave their employment or to become
employed by any other entity, nor shall you refer any of Evolving Systems’
employees to any other entity or person for purposes of inducing or soliciting
such employees to leave Evolving Systems’ employment or to become employed by
any other person or entity. You represent and warrant that the provision of
services under this Agreement does not violate your confidentiality,
non-disclosure, or non-competition obligations, if any, to any other person or
entity.

 

7.                                      Authority.  You shall not: (a) have any
authority to incur any expenditure in the name of or for the account of Evolving
Systems unless Evolving Systems shall have agreed in advance to it being so
incurred; or (b) hold yourself out or permit yourself to be held out as having
any authority to do or say anything on behalf of or in the name of Evolving
Systems unless Evolving Systems shall have consented in advance to you so doing
or saying.

 

8.                                      General.

 

8.1                               Notice.  Notice will be sent, if to you, at
your home address as maintained in the Company’s records, and if to Evolving
Systems, at Evolving Systems’ headquarters location, attn: Thad Dupper,
President & CEO.  Notice is effective when received by the person to whom Notice
is required to be given, if sent by any means that leaves a permanent record in
the recipient’s hands.  Notice is also effective if properly addressed and sent
postage prepaid by any method resulting in a return receipt from the courier. 
Notice sent by this method is effective on the earlier of the date actually
received, or on the date the return receipt shows it was refused or returned
undeliverable.  Either party may change its Notice address, by Notice.

 

8.2                               Governing Law, Enforcement, Priority.  This
Agreement is governed by Colorado law.  Enforcement may be sought in Douglas
County, Colorado, where you and Evolving Systems both consent to jurisdiction. 
This Agreement supersedes all prior agreements between the parties as to the
terms of any consulting arrangement.

 

Effective the 12th day of March, 2010.

 

 

/s/ STEPHEN K. GARTSIDE, JR.

 

Stephen K. Gartside, Jr.

 

 

 

Evolving Systems, Inc.

 

 

 

By:

/S/ ANITA T. MOSELEY

 

 

 

Name: Anita T. Moseley

 

 

 

Title: Sr. Vice President & General Counsel

 

 

--------------------------------------------------------------------------------